■ GONKLING, District Judge.
It is too late to urge this objection. The question, whether the petitioners were partners, was directly involved in their application to be declared bankrupts. In their petition they averred that they were so, and no one appeared to contest the fact. They were therefore adjudged to be so, and were declared bankrupts accordingly, and the point must now be considered as settled. Besides, it would be highly mischievous, after a decree of bankruptcy has been entered, and the effects of the petitioners have gone into the hands of the assignee, and been wholly or in part converted into money, to allow objections which, if they should prevail, would render the whole proceeding void.